[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 99-1879

                      CRISANTO MENDONCA,

                    Plaintiff, Appellant,

                              v.

            JOSEPH MEDEIROS, JAMES KILDUFF, INC.,

                    Defendants, Appellees.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Patti B. Saris, U.S. District Judge]

                            Before

                    Selya, Circuit Judge,
                 Cyr, Senior Circuit Judge,
                 and Lipez, Circuit Judge.

   Crisanto Mendonca on brief pro se.
   Michelle A. Matusewicz and Law Offices of Lawrence F.
McAuliffe on brief for appellees.

December 23, 1999

          Per Curiam.   After a thorough review of the record
and the submissions of the parties, we affirm on the ground
that the district court lacked subject matter jurisdiction. 
See District of Columbia Court of Appeals v. Feldman, 460 U.S.
462, 476 (1983) ("[A] United States District Court has no
authority to review final judgments of a state court in
judicial proceedings."); Rooker v. Fidelity Trust Co., 263 U.S.
413, 415-16 (1923) (same).
          Affirmed.  1st Cir. Loc. R. 27(c).